301 F.3d 1288
UNITED STATES of America, Plaintiff-Appellee,v.Christopher DRAYTON, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Clifton Brown, Jr., Defendant-Appellant.
No. 99-13814.
No. 99-15152.
United States Court of Appeals, Eleventh Circuit.
August 15, 2002.

Gwendolyn L. Spivey, Tallahassee, FL, Steven Seliger, Garcia & Seliger, Quincy, FL, for Defendants-Appellants.
Michael Thomas Simpson, Terry Flynn, Tallahassee, FL, Pamela A. Moine, Asst. U.S. Atty., Pensacola, FL, Michael Rotker, Dept. of Justice, Arlington, VA, for Plaintiff-Appellee.
Appeals from the United States District Court for the Northern District of Florida (Nos. 99-00015-CR-R-WS, 99-00015-CR-4-002); William H. Stafford, Judge.

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before CARNES and BARKETT, Circuit Judges, and POLLAK*, District Judge.
PER CURIAM:


1
Pursuant to the Supreme Court's decision in this case, United States v. Drayton, ___U.S.___, 122 S.Ct. 2105, 153 L.Ed.2d 242 (2002), the convictions of appellants are AFFIRMED.